Citation Nr: 0708621	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  96-28 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed muscular 
dystrophy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1969.  

This case was remanded in February 2006 by the Board of 
Veterans' Appeals (Board) to the RO for additional action.  



FINDINGS OF FACT

1.  The veteran is shown to have muscular dystrophy that 
clearly and unmistakably existed prior to entry on to active 
duty.  

2.  The preexisting muscular dystrophy is shown as likely as 
not to have undergone an increase in severity beyond natural 
progression during the veteran's period of military service.  



CONCLUSION OF LAW

As the presumption of soundness is not rebutted, the 
veteran's disability manifested by muscular dystrophy was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided hereinbelow.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, because this appeal began prior to the 
enactment of VCAA, notice to the veteran was not done in this 
case until later in the claims process.  

Nevertheless, in April 2006, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

No additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  


In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board also notes that the veteran was informed in the 
October 2006 Supplemental Statement of the Case of the 
applicable regulations on disability ratings and effective 
dates if his claim was granted, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  An Independent Expert 
Medical (IME) nexus opinion was obtained in March 2005.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and by showing that the condition was not 
aggravated in service.  VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness at service entrance, VA must 
consider all medically accepted evidence bearing on whether 
the veteran had the disorder in question prior to induction 
and should give weight to particular evidence based on 
accepted medical standards and medical knowledge regarding 
the known characteristics of particular disorders.  See 
Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  

In short, what is required is that the evidence, whatever it 
may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed prior to 
service.  Id. at 1349.  All of the evidence of record must 
therefore be considered.  VA may look to contemporaneous 
evidence, or recorded history in the record, which provides a 
sufficient factual predicate to support a medical opinion.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).

However, it must also be shown by clear and unmistakable 
evidence that the preexisting disability was not aggravated 
by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004).  
Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  

Furthermore, temporary or intermittent flare-ups of a 
preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).  


Analysis

There was no notation of a disability indicative of muscular 
dystrophy on preservice evaluation in September 1966, 
although the veteran did note cramps in his legs on his 
September 1966 preservice medical history report.  

Consequently, muscular dystrophy was not noted when the 
veteran was examined and accepted for service.  However, the 
Board finds clear and unmistakable evidence that the muscular 
dystrophy existed prior to the veteran's entry into military 
service.  

It was reported in December 1966 that the veteran had large 
calves and had symptoms of tightness in his calves when 
running.  He complained again of having pain in his legs in 
March 1967.  His complaints of leg cramps were again noted in 
the veteran's October 1969 separation medical history report.  

The initial post-service notation of muscular dystrophy was 
in private medical records beginning in August 1982, when it 
was noted that the veteran had a Becker's type of muscular 
dystrophy.  

The VA's Office of General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  

It was concluded that the provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C.A. § 1111 insofar as 
§ 3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was held that 
38 C.F.R. § 3.304(b) is therefore invalid and should not be 
followed.  See VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); 
see also Cotant v. Principi, 17 Vet. App. 116 (2003) (holding 
that the clear and unmistakable evidence standard in 38 
C.F.R. § 3.306(b) is "onerous" and requires an "undebatable" 
result).  

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness at service entrance, VA must 
consider all medically accepted evidence bearing on whether 
the veteran was suffering from the disorder in question prior 
to induction and should give weight to particular evidence 
based on accepted medical standards and medical knowledge 
regarding the known characteristics of particular disorders.  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  

In short, what is required is that the evidence, whatever it 
may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed prior to 
service.  Id. at 1349.  All of the evidence of record must 
therefore be considered.  

The RO may look to contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  See Miller v. West, 
11 Vet. App. 345, 348 (1998).  

With respect to the case at hand, the Board notes that the 
veteran has reported having had leg cramps prior to service 
and such complaints were reported less than two months after 
service entrance to be related to exercise.  

After a review of the claims file, a March 2005 IME opinion 
from a Professor of Neurology referred to the veteran's 
childhood fatigability and hypertrophied calf muscles and 
concluded that these early signs of muscular dystrophy 
clearly showed that the disability began long before his 
military service.  

Consequently, because there is unambiguous medical evidence 
in and after service showing that symptoms of muscular 
dystrophy preexisted military service, the Board finds that 
there is clear and unmistakable evidence that muscular 
dystrophy preexisted the veteran's military service.  

However, it must also be shown by clear and unmistakable 
evidence that the preexisting disability was not aggravated 
by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004).  
Therefore, the Board must next determine whether the 
veteran's preexisting muscular dystrophy underwent an 
increase in severity during his active military service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Aggravation for purposes of VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service; rather, there must be permanent 
advancement of the underlying pathology.  

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  

Furthermore, temporary or intermittent flare-ups of a 
preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).  

In reviewing the medical evidence to determine whether there 
was aggravation of the veteran's preexisting muscular 
dystrophy, the Board would note that there is medical 
evidence that is both for and against the claim in this case.  

The medical evidence in favor of aggravation is a February 
1997 opinion from S.J.M., M.D., who noted that it was 
possible that muscle stress, overuse and exertion while in 
service exacerbated the veteran's condition.  

On the other hand, the March 2005 IME is against the claim, 
in concluding that there was no medical evidence that any 
rigorous exercise in service accelerated the rate of 
progression of the disability after the exercise stopped.  

As such, the evidence in its entirety does not serve to 
establish to a clear and unmistakable extent that the 
veteran's muscular dystrophy was not aggravated by service.  

As the presumption of soundness cannot be rebutted in this 
case, the Board concludes that service connection for 
muscular dystrophy is warranted.  



ORDER

Service connection for muscular dystrophy is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


